Citation Nr: 1809412	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychosis, mood disorder, and bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The Veteran has claimed entitlement to service connection for PTSD; however, the record reflects additional psychiatric diagnoses including psychosis, mood disorder, and bipolar disorder.  The scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and the Board has recharacterized the claim as reflected on the Title Page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Historically, the claim for PTSD was denied because the Veteran's claimed stressor of being beaten and confined following an in-service arrest could not be verified.  However, as noted above, he has been diagnosed with other psychiatric disorders, including psychosis, mood disorder, and bipolar disorder.  His assertions that he has experienced psychiatric symptoms since service is sufficient to warrant an examination and opinion to determine whether any of his current psychiatric disorders first manifested in service or are otherwise related to service.  

Accordingly, a remand is warranted so that an examination and opinion may be obtained. Updated relevant treatment records should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to service connection for an acquired psychiatric disorder.  

All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  

If any records are not available, or he identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken to include notifying him of the unavailability of the records. 

2.  Schedule the Veteran for an examination.  The claims file must be reviewed.  After review of the claims file and examination of the Veteran, the examiner should opine as to whether any acquired psychiatric disorder diagnosed during the pendency of the appeal, to specifically include PTSD, psychosis, mood disorder, and bipolar disorder, had onset in or is otherwise related to his brief period of active duty service.  

The examiner should note that the Veteran's claimed stressor of being beaten and confined following an in-service arrest has not been confirmed.

The examiner must address all diagnoses of record.  A complete medical rationale must be provided for any opinion stated.  If an opinion cannot be offered without resort to mere speculation, or the examiner believes any of the diagnoses are in error, the basis for such should be fully explained.  

3.  After completing the requested actions, and any additional actions deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

